                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION
UNITED STATES OF AMERICA                )
ex rel. JOLIE JOHNSON, et al.,          )
                                        )
        Relators,                       )
                                        )
v.                                      )           CV416-290
                                        )
BETHANY HOSPICE AND                     )
PALLIATIVE CARE OF COASTAL              )
GEORGIA, LLC, et al.,                   )
                                        )
        Defendants.                     )

                                      ORDER

        Defendant in this False Claims Act case move to dismiss the Second

Amended Complaint (doc. 52) and seek an expedited ruling to stay

discovery in the meantime (docs. 54). To permit full briefing of the

various motions, the Court temporarily stayed discovery for a total of 45

days. Docs. 58 & 72. The pending matters being fully briefed, the Court

STAYS all discovery in this case pending resolution of the motion to

dismiss the Second Amended Complaint.                 This matter having been

stayed, relators’ motion for reconsideration of the Scheduling Order

(doc. 73) is DENIED as moot.1



1
     Relators’ motion for a protective order having been mooted by the parties’ joint
      To recapitulate: this is a False Claims Act and Georgia False

Medicaid Claims Act action brought by former Bethany Hospice employees

alleging that “[t]here is a large hospice problem in Southern Georgia,”

because “hospice companies have discovered that they can manipulate the

system through kickbacks and admitting patients who do not qualify.”

Doc. 1 at ¶ 1.     Both the United States and Georgia have declined to

intervene. Docs. 10 & 14. Relators have twice amended their Complaint

to correct various deficiencies and substitute appropriate parties, and

defendants seek to dismiss because they contend the Second Amended

Complaint remains deficient. Doc. 52. More to the point, they argue that

it fatally fails to comply with Fed. R. Civ. P. 8 & 9(b)’s pleading standards,

is impermissibly “shotgun” in nature, and fails to sufficiently allege facts

against each defendant (notably referring to all defendants as “Bethany”

throughout the 23-page pleading) to support either retaliation or false

claims submitted to the Government. Id. For the purposes of this motion,

at least, they’re right.

      Relators respond that, while “there is a pending Motion to Dismiss




protective order (compare doc. 55 & doc. 61, see doc. 63), that motion too is DENIED
as moot.
                                         2
that Defendant thinks is very good,” that alone cannot suffice to warrant

a stay because “What if they are wrong? What if the Motion to Dismiss

would only dismiss half the case? And what if it is a really weak motion

on the other half?” Doc. 67 at 1. But such hypotheticals cut both ways.

When a party seeks a stay pending resolution of a dismissal motion, the

court takes a “preliminary peek” at the dismissal motion to assess the

likelihood that it will be granted. McCabe v. Foley, 233 F.R.D. 683, 685

(M.D. Fla. 2006). A stay makes sense when the dismissal motion likely

will dispose of the case, thus obviating discovery, see Sams v. GA West

Gate, LLC, 2016 WL 3339764 at * 6 (S.D. Ga. June 10, 2016), or would

dispose of at least some part of the case, thus narrowing it, see United

States ex rel. Jolie Johnson v. Spanish Oaks Hospice, Inc., No. CV415-143,

doc. 47 (S.D. Ga. July 19, 2017). Based on that “preliminary peek,” the

dismissal motions seem sufficiently strong to warrant staying discovery.

     The general “fraud” allegations of the Complaint don’t appear

specific enough to survive the motions to dismiss. See United States v.

Southerncare, Inc., 2015 WL 5278413 at *2 (S.D. Ga. Sept. 9, 2015) (citing

Rule 9(b), False Claims Act complaints must “state with particularity the

circumstances constituting fraud or mistake.”). They’re not specifically

                                    3
drawn to individual defendants, or individual causes of action. The Second

Amended Complaint summarized the applicable law at length and

establishes relators’ knowledge of the Medicare/Medicaid status of “all or

nearly all Bethany patients” (see, e.g., doc. 45 (Second Amended

Complaint) at ¶¶ 66- 71), but levies general False Claims Act allegations

at all “defendants” collectively.   See, e.g., id. at ¶ 72 (“each of the

defendants is a party to a kickback and that is obviously wrong”), ¶ 74

(“Defendants . . . knowingly presented, or caused to be presented to the

[Government] numerous false or fraudulent claims for payment or

approval”), ¶ 80 (“Defendants . . . knowingly made, used, or caused to be

made or used, a false record or statement material to a false or fraudulent

claim”), & ¶¶ 75, 81 (“Due to Defendants’ conduct, the [Government] ha[s]

suffered substantial damages”). Only the retaliation claim is specifically

pled against defendant Bethany Coastal. Id., ¶ 86.

     “Defendants” allegedly committed “fraud,” but it is not clear from

even repeated readings of the Complaint which defendants did what and

when — only that many of defendants’ practices were suspect.           See

Corsello v. Lincare, Inc., 428 F.3d 1008, 1014 (11th Cir. 2005) (the

complaint must plead not only the “who, what, where, when, and how of

                                    4
improper practices,” but also the “who, what, where, when, and how of

fraudulent submissions to the government.”); United States v. Choudry,

2016 WL 7228760 at *3 (M.D. Fla. Oct. 11, 2016) (complaints that refer to

defendants collectively “fail[ ] to distinguish between the defendants and

therefore fail[ ] to meet the particularity requirements of pleading a False

Acts Claim.”). General allegations about “defendants” appear insufficient

to survive a Fed. R. Civ. P. 12(b)(6) motion, see United States ex rel.

Creighton v. Beauty Basics Inc., 2016 WL 2642740 at *2 (N.D. Ala. May

10, 2016) (Relators “make[ ] no effort to explain how [their] ‘facts

applicable to all counts’ satisfy the elements of [their] alternative theories;

instead, [they] offer[ ] a series of legal conclusions — which do nothing to

fortify a complaint against dismissal.”), and discovery should not go

forward to give them a free ticket to fish around for something substantial,

see United States ex rel. Atkins v. McInteer, 345 F. Supp. 2d 1302, 1305

(N.D. Ala. 2004) (where complaint failed to meet the requirements of Rule

9(b), relators should not be given “a ticket to the discovery process without

identifying a single claim.”), United States ex rel. Brodsky v. Capital Grp.

Health Servs. of Fla., Inc., 2005 WL 1364619 at *7 (N.D. Fla. June 7, 2005)

(the Rule 9(b) standard “serves an important purpose: it prevents relators

                                      5
from filing suit based on a mere hunch and using discovery in the hope of

finding support for the claim.”).

      The dismissal motion also focuses on the alleged “kickback scheme”

that relators claim Ava Best spearheaded. If that goes away, so too does

the heft of alleged fraud in the Complaint. Put differently, if granted, the

motion to dismiss will obviate a significant portion of the pending

discovery. The Court concedes that it may not terminate the entire case

(indeed, at the very least relators’ retaliation claim will survive) and it may

indeed be granted with leave to amend to remedy the identified

deficiencies. Doc. 67 at 8. But that does not warrant forcing defendants

and nonparties to expend significant resources responding to pending

discovery2 — that may be obviated (or significantly narrowed by the



2
   Relators served two sets of discovery requests on defendants and appear geared to
serve discovery on at least 27 non-parties, having sent “litigation hold/preservation
letters” asking for those parties to preserve ten years of electronic data. All of that
may be mooted by the pending motion to dismiss.
   Defendants ask that they be spared the “unnecessary cost” of responding until the
scope of the claims against them are clarified and narrowed. Doc. 54 at 3, 7-8. They
also convincingly note that, regardless, a stay will not prejudice the relators because it
is not necessary to their response to the motion to dismiss. Id. at 8; see also
Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997) (since “the
allegations in the [complaint] are presumed to be true,” the resolution of a motion to
dismiss for failure to state a claim “always presents a purely legal question” that does
not involve issues of fact, and therefore, “neither the parties nor the court have any
need for discovery before the court rules on [it].”).
                                            6
Court’s decision on the motion to dismiss) — in the meantime. The Court

GRANTS the stay motion. Doc. 54. All discovery deadlines are, therefore,

STAYED. Within 14 days of the District Judge’s ruling on the pending

motion to dismiss, the parties shall confer and file a joint status report

including a proposed schedule for all further deadlines in this case.

      SO ORDERED, this 22nd day of March, 2019.




  The Court credits relators’ concerns that this case is aging rapidly and has been
stayed for long swaths of time. Doc. 67 at 3. Memories are short, and documents get
lost. But the litigation hold notices have put non-parties on notice that their
documents should not get shredded, and defendants certainly would be put in a
sanctionable position if — given three years’ notice that litigation is afoot — their
documents and witnesses now go missing. The very real burden of going forward with
expansive discovery outweighs what worries there may be if discovery is stayed
pending resolution of the motion to dismiss.
                                         7
